          Case 1:17-cv-01047-ESH Document 86 Filed 04/17/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


DEMOCRACY PARTNERS, LLC,                                       CASE NO.: 1:17-CV-1047-ESH
et al.,

       Plaintiffs,
v.

PROJECT VERITAS ACTION FUND,
et al.,

      Defendants.
_____________________________/

   CERTIFICATION OF CONFERRAL WITH RESPECT TO PROJECT VERITAS
 PARTIES’ MOTION TO ADMIT CREAMER’S FEDERAL FELONY CONVICTIONS
FOR BANK FRAUD AND TAX CRIMES AND INCORPORATED MEMORANDUM OF
                           LAW [D.E. 85]

       Pursuant to the Local Rules, the undersigned counsel have conferred with counsel for

Plaintiffs. Counsel for Plaintiffs indicate that Plaintiffs oppose the relief requested.

                                                       Respectfully submitted,

                                                       By:     /s/ Paul A. Calli
                                                               Paul A. Calli
                                                               Florida Bar No. 994121
                                                               Email: PCalli@Calli-Law.com
                                                               Chas Short
                                                               Florida Bar No. 70633
                                                               Email: CShort@Calli-Law.com
                                                               Admitted pro hac vice




                                                  1
         Case 1:17-cv-01047-ESH Document 86 Filed 04/17/20 Page 2 of 2




 /s/ Kerry Brainard Verdi                        /s/ Michael J. Madigan
 Kerry Brainard Verdi, Esq.                      Michael J. Madigan
 Bar No. 478486                                  Bar No. 71183
 Benjamin R. Ogletree                            LAW OFFICES OF MIKE MADIGAN PLLC
 Bar No. 475094                                  3910 Hillandale Court NW
 VERDI & OGLETREE PLLC                           Washington DC 20007
 1325 G Street, NW, Suite 500                    Telephone: (202) 255-2055
 Washington, DC 20005                            Mjm20@mac.com
 Telephone: (202) 449-7703
 Facsimile: (202) 449-7701
 kverdi@verdiogletree.com

 /s/ Benjamin T. Barr                            /s/ Stephen R. Klein
 Benjamin Barr (Pro Hac Vice)                    Stephen R. Klein
 BARR & KLEIN PLLC                               Bar No. 177056
 444 N. Michigan Ave. #1200                      BARR & KLEIN PLLC
 Chicago, Illinois 60611                         1629 K Street NW
 Telephone: (202) 719-1717                       Suite 300
 ben@barrklein.com                               Washington, DC 20006
 Admitted pro hac vice                           Telephone: (202) 804-6676
                                                 steve@barrklein.com


                                                              Counsel for Defendants Project
                                                              Veritas Action Fund, Project Veritas,
                                                              James O’Keefe, and Allison Maass



                                CERTIFICATE OF SERVICE

       I CERTIFY that on April 17, 2020, I served the foregoing through the Court’s electronic

filing system which served a copy on all counsel of record.



                                                    /s/ Paul A. Calli
                                                    Paul A. Calli, Esq.




                                                2
